DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 7/29/2022 has been received. 
Claims 1-5, 7-33, 35-65, 67-70, 72-85 have been cancelled. 
Claims 90-91 are added. 
Claims 6, 34, 66, 71, 86-91 are pending and under examination. 
The rejection on claims 6, 66, 71 and 86-89 under 35 USC 101 is withdrawn.
The issues presented below has been conveyed to Ms. Meiklejohn in both FAX and telephonic call (8/9/2022). The purpose was to expedite prosecution. Examiner has proposed examiner’s amendment mainly to polish claims.  However Ms. Meiklejohn did not respond.

Claim Objections
Claim 34 is objected to because of the following informalities:  it is suggested to change   “administering an anti-TNF therapeutic to the subject” at the last line for consistency and clarity.  Appropriate correction is required.
Claim 66 is objected to because of the following informalities:  it is suggested to change   line 4, “determine if the patient has a high ratio of “ to - - determine a ratio of – for consistency and clarity.
Claims 88-89 are objected as being in improper form because a multiple dependent claim. See MPEP 608.01 (n). 
Examiner has suggested in the fax to change language to, e.g. “any of claims 6, 66, or 71”.

Also see MPEP example:

    PNG
    media_image1.png
    97
    849
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34, 66, 71 and 86-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 34, line 2, it is not clear whether “a sample from a subject” refers to the subject in the preamble. If so, please change to “the subject”. 

Similarly, claim 71 also suffers from the same problem (line 3).

With regard to claim 66, line 2, it is not clear what constitutes “high ratio” in the inmate cells to adaptive immune cells. Although claim recites a number 1.3, nevertheless the claim is not clear whether this is the threshold of high ratio. Moreover, claim lacks nexus between the high ratio and 1.3 value.

Examiner has suggested in the fax to delete, second line, “determining whether the patient has a high ratio of inmate immune cells to adaptive immune cells by”. 

With regard to claims 86-87 depend on claims 1 which has been cancelled.


6.	The current claims are in condition of allowance subject to the above changes. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641